No. 07-15-00444-CV


Billy Joe Garza                             §      From the 106th District Court
  Appellant                                          of Garza County
                                            §
v.                                                 December 28, 2016
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated December 28, 2016, it is ordered,

adjudged and decreed that the order of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo